Title: To George Washington from William Stephens Smith, 1 August 1782
From: Smith, William Stephens,Clarkson, Matthew
To: Washington, George


                  
                     sir.
                     Philadelphia August 1st 1782
                  
                  Inclosed we have the honor of transmitting to your Excellency a Copy of a Letter from the secretary at War, founded as we hope upon the prospect of active service, in consequence of the Arrival of a french Fleet upon the coast—should they have orders to co’operate with your Excellency, we shall wish for Employment—the more active our station, the more agreable to our wish.  Impressed with a proper sense of the favors, & Indulgences received, from you We remain Your Excellency’s Most Obedt Humble Servts
                  
                     W. S. Smith Lt Col.
                     
                     M. Clarkson Maj.
                  
                Enclosure
                                    
                     
                        Gentlemen
                        War Office July 29th 1782
                     
                     While I applaud the great Zeal you have manifested in wishing to join the combined forces of France & Spain in the West Indies, when the prospect of military operations in this Country was such as to discourage the hope of active service the present Campaign.
                     I conceivd it my duty, as it is my inclination, to inform you that there does not at present appear a probability of Offensive operations on the part of the Allies in the West Indies—And, as your services may be required at home, I think you should not be absent without greater assurances, than you have, of being employed abroad.  I have the honor to be Gentlemen, your very Obedt Servt
                     
                        B. Lincoln
                     
                  
                  
               